Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a memory controller configured to perform the ECC decoding using syndrome information to generate a status flag indicating the type of error.
The prior art of record, and in particular Alves; Luiz C. et al. (US 20120198309 A1), teaches A method for locating and correcting a memory channel failure, or alternately for correcting up to t_c chip failures and detecting up to t_d chip failures in the presence of up to u chips that are marked as suspect, the method comprising: computing syndromes of data retrieved from a memory in a memory system comprising M channels; performing a first stage of decoding using a decoder capable of u-erasure, t_c error correction, and t_d error detection, the performing a first stage resulting in recovering an estimate of correctable errors affecting the data or in declaring an uncorrectable error state; declaring an uncorrectable error state in response to a syndrome of the recovered estimated errors not being the same as the computed syndromes of data retrieved from the memory; performing a second stage of decoding in response to the uncorrectable error state being declared, the performing a second stage comprising attempting to correct u erasures and a channel error in M iterations, 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A memory controller configured to control a memory module, the memory controller comprising: processing circuitry configured to, perform ECC decoding on a read codeword from the memory module using a first portion of a parity check matrix to generate a first syndrome and a second syndrome, determine a type of error in the read codeword based on the second syndrome and a decision syndrome, the decision syndrome corresponding to a sum of the first syndrome and the second syndrome, and output a decoding status flag indicating the type of error.” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A memory system comprising: a memory module; and a memory controller including processing circuitry, the processing circuitry configured to, perform ECC decoding on a read codeword from the memory module using a first portion of a parity check matrix to generate a first syndrome and a second syndrome, determine a type of error in the read codeword based on the second syndrome and a decision syndrome, the decision syndrome corresponding to a sum of the first syndrome and the second syndrome, and output a decoding status flag indicating the type of error.” as taught by claim 15. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 15.

Claims 2-14 and 16-19 depend from respective independent claims 1 and 15; hence, are allowable since dependent claims inherit all the limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20140181618 A1 our directed to an error correction system and the use of syndromes for classifying error types and is a good teaching reference.
US 20120198309 A1 is directed to an error correction system that uses syndromes to generate correction information for correcting errors and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112